Exhibit 99.1 M/I Homes Reports First Quarter Results Columbus, Ohio (April 28, 2010) - M/I Homes, Inc. (NYSE:MHO) announced results for the first quarter ended March 31, 2010. 2010 First Quarter Highlights: · New contracts increased 15% · Backlog value up 28%, units up 12%, with average sales price up 14% · Pre-tax loss from operations of $4.9 million; net loss of $8.3 million · Operating gross margin of 17.3% · Third consecutive quarter of positive EBITDA · Cash balance of $134 million · Net debt to net capital ratio of 23% For the 2010 first quarter, the Company reported a net loss of $8.3 million, or $0.45 per share, compared to a net loss of $28.1 million, or $2.01 per share during the first quarter of 2009.The current quarter loss primarily consists of a $4.9 million adjusted pre-tax operating loss and $3.2 million of asset impairments. New contracts and homes delivered for the first quarter of 2010 were 765 and 479, up 15% and 22% respectively, when compared to 2009’s first quarter new contracts and homes delivered.The Company’s cancellation rate was 18%, compared to 20% in 2009’s first quarter.Backlog of homes at March 31, 2010 had a sales value of $247 million, with an average sales price of $263,000 and backlog units of 936.At March 31, 2009 backlog sales value was $193 million, with an average sales price of $230,000 and backlog units of 839.M/I Homes had 109 active communities at March 31, 2010 compared to 119 at March 31, 2009 and 101 at December 31, 2009. Robert H. Schottenstein, Chief Executive Officer and President, commented, “There are a number of positives in our first quarter results.We sold 15% more homes than last year’s first quarter and improved our absorption rate per community from 1.8 per month to 2.4 month – a 33% increase.Our homes delivered increased 22% and our operating gross margin of 17.3% reached its highest level in over two years, improving 100 basis points over the fourth quarter of 2009.” Mr. Schottenstein continued, “While we experienced a loss from operations, we reduced the operating loss from last year’s first quarter by more than 60%.In addition, we had our third consecutive quarter of positive EBITDA.We ended the quarter with $134 million of cash, no outstanding borrowings under our homebuilding credit facility and equity of $319 million.Our net debt to net capital ratio stands at 23% compared to 34% a year ago.Looking ahead, we are firmly focused on returning to profitability.While we believe 2010 will remain choppy and somewhat challenging, we are very optimistic about our future.” The Company will broadcast live its earnings conference call today at 4:00 p.m. Eastern Time.To hear the call, log on to the M/I Homes’ website at mihomes.com, click on the “Investors” section of the site, and select “Listen to the Conference Call.”The call will continue to be available on our website through April 2011. M/I Homes, Inc. is one of the nation’s leading builders of single-family homes, having delivered over 76,000 homes.The Company’s homes are marketed and sold under the trade names M/I Homes and Showcase Homes.The Company has homebuilding operations in Columbus and Cincinnati, Ohio; Chicago, Illinois; Indianapolis, Indiana; Tampa and Orlando, Florida; Charlotte and Raleigh, North Carolina; the Virginia and Maryland suburbs of Washington, D.C.; and Houston, Texas. Certain statements in this Press Release are forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Words such as “expects,” “anticipates,” “targets,” “goals,” “projects,” “intends,” “plans,” “believes,” “seeks,” “estimates,” variations of such words and similar expressions are intended to identify such forward-looking statements.These statements involve a number of risks and uncertainties.Any forward-looking statements that we make herein and in future reports and statements are not guarantees of future performance, and actual results may differ materially from those in such forward-looking statements as a result of various factors relating to the economic environment, interest rates, availability of resources, competition, market concentration, land development activities and various governmental rules and regulations, as more fully discussed in the Risk Factors section in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009.All forward-looking statements made in this Press Release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this Press Release will increase with the passage of time.The Company undertakes no duty to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.However, any further disclosures made on related subjects in our subsequent filings, releases or presentations should be consulted. With respect to certain Non-GAAP measures included within this press release, please see “Non-GAAP reconciliation Financial Results / Reconciliations” table below. Contact M/I Homes, Inc. Phillip G. Creek, Executive Vice President, Chief Financial Officer, (614) 418-8011 Ann Marie W. Hunker, Vice President, Corporate Controller, (614) 418-8225 M/I Homes, Inc. and Subsidiaries Summary Operating Results (Unaudited) (Dollars in thousands, except per share amounts) Three Months Ended March 31, 2010 2009 New contracts Average community count Cancellation rate 18
